Order granting plaintiff’s motion for leave to serve a second amended complaint in an action to recover damages for assaults reversed on the law and the facts, with $10 costs and disbursements, and motion denied, without costs. Not only is there no satisfactory excuse for the failure of plaintiff previously to plead the additional assaults and to make his own affidavit in support of the motion for leave, but the delay has been inordinate, and recovery for the assaults now sought to be pleaded has been barred since June, 1950, or approximately two and one half years prior to the making of the motion for leave to amend. (Smith v. Horn & Hardart Co., 276 App. Div. 869; Connell v. New York, O. & W. B. B. Co., 134 App. Div. 231; McConnell v. Williams S. S. Co., 265 N. Y. 594, 595; Dietz v. Harris, 221 App. Div. 581, 583.) Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.